Beck, Ch. J.
I. The amount in controversy, as shown by the pleadings, being less than $100, the cause is brought here upon a certificate presenting the following question of law for determination: “Where plaintiff brings an action before a justice of the peace, asking judgment for 24 and 50-100 dollars, as the value of property converted by defendants, and defendants answer by general denial, and also plead a counter-claim for services rendered plaintiff to the value of thirty dollars, for which sum defendants ask judgment, which counter-claiip is denied by plaintiff, and on the trial the justice renders judgment against plaintiff for costs, from which judgment plaintiff appeals, and in the circuit court defendants move to dismiss the appeal on the ground that the amount in controversy does not exceed twenty-five dollars, is the plaintiff entitled to an appeal under section 3575 of the Code, and has the circuit court jurisdiction of the appeal?”
II. Code, § 3575, provides that “no appeal shall be allowed in any case (from a justice of the peace) when the amount in controversy does not exceed twenty-five dollars.” It cannot be doubted that the amount in controversy in the cáse, before the judgment was rendered, was more than twenty-five dollars. The defendants denied the right of plaintiff to recover upon his cause of action, and claimed to recover thirty dollars upon their counter-claim. Clearly thirty dollars were in controversy, if not more.
“ An appeal brings‘up a case for trial upon the merits, and *590for no other purpose.” Code, § 3590. The trial, of course, is upon all issues raised by the pleadings. The case, therefore, stood upon the appeal, as to the amount in controversy, just as it did before the justice of the peace. In each court the defendant could have recovered a judgment for thirty dollars. By appealing, the plaintiff recognized the right of defendant-to recover such a judgment in the circuit court, if the proof should demand it. Lundak v. The Chicago & N. W. R'y Co., ante p. 473. It therefore clearly appears that the amount in controversy, both before and after the appeal from the justice of the peace, exceeded twenty-five dollars.
It is our opinion that the circuit court erred in dismissing the appeal.
Reversed.